DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/26/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub 2013/0302958, hereinafter referred to as “Hossain”) in view of Sasaki (US PGPub 2012/0244672, hereinafter referred to as “Sasaki”).
Hossain discloses the semiconductor device as claimed.  See figures 1-17, and corresponding text, where Hossain shows, in claim 1, a method of fabricating a semiconductor device, the method comprising: 
forming a gate insulating layer (26) on a substrate (11) (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); sequentially forming a lower gate electrode (260) and a silicon layer on the gate insulating layer (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 

forming an upper gate electrode on the silicon oxide layer after performing the heat treatment process (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

However, Hossain fails to show, in claim 2, wherein forming the lower gate electrode comprises forming a barrier metal layer. 

Sasaki teaches, in claim 2, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a barrier metal layer, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.


Hossain shows, in claim 3, wherein forming the barrier metal layer and forming the silicon layer are performed without exposing the substrate to oxygen. 
in claim 4, wherein the silicon layer is formed to directly contact the barrier metal layer. 

Sasaki teaches, in claim 4, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a barrier metal layer, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.

Hossain shows, in claim 5, wherein oxidizing the silicon layer comprises oxidizing an upper portion of the silicon layer, and a lower portion of the silicon layer remains between the silicon oxide layer and the lower gate electrode after oxidizing the silicon layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 
Hossain shows, in claim 6, further comprising: removing the upper gate electrode using the silicon oxide layer as an etch stopping layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 
Hossain shows, in claim 7, a method of fabricating a semiconductor device, the method comprising: 

sequentially forming a first lower gate electrode and a first silicon layer on the first gate insulating layer and sequentially forming a second lower gate electrode and a second silicon layer on the second gate insulating layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 
oxidizing the first silicon layer to form a first silicon oxide layer and oxidizing the second silicon layer to form a second silicon oxide layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 
performing a heat treatment process while the first and second silicon oxide layers are exposed figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 
forming a first conductive layer on the first silicon oxide layer and forming a second conductive layer on the second silicon oxide layer after performing the heat treatment process (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 
removing the first conductive layer using the first silicon oxide layer as an etch stopping layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); and 
forming a third conductive layer on the first silicon oxide layer and forming a fourth conductive layer on the second conductive layer after removing the first conductive layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

Hossain fails to show, in claim 8, wherein sequentially forming the first lower gate electrode and the first silicon layer comprises sequentially forming a first barrier 
 

Sasaki teaches, in claim 8, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein sequentially forming the first lower gate electrode and the first silicon layer comprises sequentially forming a first barrier metal layer and the first silicon layer without exposing the substrate to oxygen, and sequentially forming the second lower gate electrode and the second silicon layer comprises sequentially forming a second barrier metal layer and the second silicon layer without exposing the substrate to oxygen, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.



in claim 9, wherein the first silicon layer is formed to directly contact the first barrier metal layer, and wherein the second silicon layer is formed to directly contact the second barrier metal layer. 
Sasaki teaches, in claim 9, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the first silicon layer is formed to directly contact the first barrier metal layer, and wherein the second silicon layer is formed to directly contact the second barrier metal layer, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.

Hossain shows, in claim 10, wherein oxidizing the first silicon layer comprises oxidizing an upper portion of the first silicon layer, and a lower portion of the first silicon layer remains between the first silicon oxide layer and the first lower gate electrode after oxidizing the first silicon layer, and wherein oxidizing the second silicon layer comprises oxidizing an upper portion of the second silicon layer, and a lower portion of the second silicon layer remains between the second silicon oxide layer and the second lower gate electrode after oxidizing the second silicon layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 
in claim 11, a method of forming an integrated circuit device, the method comprising: 
sequentially forming a gate insulating layer and a barrier metal layer on a substrate; forming a silicon oxide layer on the barrier metal layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); and 
forming a gate electrode on the silicon oxide layer, the silicon oxide layer being between the barrier metal layer and the gate electrode figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

Hossain fails to show, in claim 12, wherein forming the silicon oxide layer comprises: forming a silicon layer on the barrier metal layer; and oxidizing the silicon layer. 
Sasaki teaches, in claim 12, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein forming the silicon oxide layer comprises: forming a silicon layer on the barrier metal layer; and oxidizing the silicon layer, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.


Hossain fails to show, in claim 13, wherein forming the barrier metal layer and forming the silicon layer are performed without exposing the substrate to oxygen. 
Sasaki teaches, in claim 13, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein forming the barrier metal layer and forming the silicon layer are performed without exposing the substrate to oxygen, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.


in claim 14, wherein the silicon layer directly contacts the barrier metal layer. 
Sasaki teaches, in claim 14, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the silicon layer directly contacts the barrier metal layer, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.

Hossain fails to show, in claim 15, wherein the barrier metal layer comprises a titanium nitride (TiN) layer. 
Sasaki teaches, in claim 15, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein oxidizing the silicon layer comprises oxidizing an upper portion of the silicon layer, and a lower portion of the silicon layer remains between the silicon oxide layer and the barrier metal layer after oxidizing the silicon layer.
a recess exposing the substrate, and wherein the barrier metal layer and the silicon oxide layer are conformally formed along an inner surface of the recess, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.


Hossain fails to show, in claim 16, wherein oxidizing the silicon layer comprises oxidizing an upper portion of the silicon layer, and a lower portion of the silicon layer remains between the silicon oxide layer and the barrier metal layer after oxidizing the silicon layer.
a recess exposing the substrate, and wherein the barrier metal layer and the silicon oxide layer are conformally formed along an inner surface of the recess

in claim 16, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein oxidizing the silicon layer comprises oxidizing an upper portion of the silicon layer, and a lower portion of the silicon layer remains between the silicon oxide layer and the barrier metal layer after oxidizing the silicon layer.
a recess exposing the substrate, and wherein the barrier metal layer and the silicon oxide layer are conformally formed along an inner surface of the recess, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.


Hossain shows, in claim 17, further comprising: performing a heat treatment process after forming the silicon oxide layer while the silicon oxide layer is exposed figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 
Hossain shows, in claim 18, wherein the gate insulating layer comprises a high-k material figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

in claim 19, further comprising removing the gate electrode using the silicon oxide layer as an etch stopping layer figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

Hossain fails to show, in claim 20, further comprising forming an insulation layer on the substrate before forming the gate insulating layer and the barrier metal layer, wherein the insulation layer comprises a recess exposing the substrate, and wherein the barrier metal layer and the silicon oxide layer are conformally formed along an inner surface of the recess.
Sasaki teaches, in claim 20, a similar device that includes a barrier metal layer (figure 2; [0071-0072]).  In addition, Sasaki provides the advantages of suppressing leakage current and increasing the amount of electric current flowing through the channel ([0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, further comprising forming an insulation layer on the substrate before forming the gate insulating layer and the barrier metal layer, wherein the insulation layer comprises a recess exposing the substrate, and wherein the barrier metal layer and the silicon oxide layer are conformally formed along an inner surface of the recess, in the device of Hossain, according to the teachings of Sasaki, with the motivation of suppressing leakage current and increasing the amount of electric current flowing through the channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022